Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-9 are pending and have been examined.
Priority
This application, Serial No. 16/361,228 (PGPub: US2019/0293658) was filed 03/22/2019. This application makes claim to foreign application Taiwan 107110131 filed 03/23/2018.
Information Disclosure Statements
No Information Disclosure Statements have been filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
	Claim 5 recites at lines 4-5 “…in the mixing reservoir to form a diluted urine sample” and this is unclear as the claim has already stated that the presence of first and second diluted urine sample.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu et al. (US 2016/0041180, Pub Date: 02/11/2016, hereinafter “Nagamatsu”).
Regarding claim 1, Nagamatsu teaches throughout the publication a determination method, comprising steps of: providing or receiving a urine sample; measuring a total protein concentration of the first urine sample; measuring a creatinine concentration and an albumin 
While Nagamatsu does not explicitly teach distributing the urine sample into a first urine sample and a second urine sample, it would be obvious to one having ordinary skill in the art at the time the invention was filed that the initial urine sample would need to be split before running the desired analyses on the urine samples.
Regarding claim 2, Nagamatsu in view of Tanaka teaches the method wherein the urine samples are provided to conduct a plurality of tests on the sample. Although the reference does not specifically teach the method wherein the step of distributing the urine sample into the first urine sample and the second urine sample comprises: distributing 33% to 80% of the urine sample by volume as the first urine sample; and distributing 20% to 67% of the urine sample by volume as the second urine sample, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the 
 Regarding claim 3, Nagamatsu teaches the method wherein the step of measuring the total protein concentration of the first urine sample comprises analyzing the total protein concentration of the first urine sample by Pyrogallol red method (paragraph 0167). 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu et al. (US 2016/0041180, Pub Date: 02/11/2016, hereinafter “Nagamatsu”), as applied to claim 1 above, and further in view of Tanaka et al. (US 2010/0248347, Pub Date: 09/30/2010, hereinafter “Tanaka”).
Regarding claims 4-5, Nagamatsu teaches the method as described above comprising measuring the creatinine concentration and the albumin concentration of the second urine sample (paragraph 0024) but does not specifically teach the method comprises substeps of: mixing the second urine sample and a diluent in a mixing reservoir and then distributing into a first diluted urine sample and a second diluted urine sample; measuring a creatinine concentration of the first diluted urine sample; and measuring an albumin concentration of the second diluted urine sample. 
Tanaka teaches throughout the publication a diagnostic support apparatus for renal disease. As seen in Figure 2, Tanaka teaches a reactor, aspirating pipette 221 (refer to FIG. 1) for aspirating a urine sample transported by the transporting unit 3, optical detection unit 222, analog signal processing circuit 223, and AID converter 224 for converting the output of the analog signal processing circuit 223 to digital signals. The urine formed component 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Nagamatsu to incorporate steps of diluting and mixing in a mixing reservoir as taught by Tanaka because Nagamatsu is generic regarding the structural components included to conduct the method and Tanaka teaches that diluting the urine sample allows the urine sample to be in an ideal format for analysis of the desired analytes (Tanaka, paragraph 0025).
Regarding claim 6, Nagamatsu in view of Tanaka teach the method wherein the substep of measuring the creatinine concentration of the first diluted urine sample comprises analyzing the creatinine concentration of the first diluted urine sample by enzymatic method (Nagamatsu, paragraph 0176). 
Regarding claim 7, Nagamatsu in view of Tanaka teach the method wherein the substep of measuring the albumin concentration of the second diluted urine sample comprises analyzing the albumin concentration of the second diluted urine sample by dye-binding method, (Nagamatsu, paragraph 0147). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu et al. (US 2016/0041180, Pub Date: 02/11/2016, hereinafter “Nagamatsu”), and further in view of Tanaka et al. (US 2010/0248347, Pub Date: 09/30/2010, hereinafter “Tanaka”).
Nagamatsu teaches throughout the publication a determination method, comprising steps of: providing or receiving a urine sample; measuring a total protein concentration of the first urine sample; measuring a creatinine concentration and an albumin concentration of the second urine sample; and calculating a urine protein to creatinine ratio (UPCR) and a urine albumin to creatinine ratio (UACR), wherein the UPCR is defined as a ratio of the total protein concentration to the creatinine concentration, and the UACR is defined as a ratio of the albumin concentration to the creatinine concentration (paragraphs 0022-0026). However, Nagamatsu fails to teach a determination system comprising a sample reservoir, a diluent reservoir, a mixing reservoir, detection reservoirs for the claimed analytes, a detection device and a processor.
Tanaka teaches throughout the publication a determination system (abstract) that measures amounts of total protein, albumin and creatinine a urine sample (paragraph 0030), comprising: a sample reservoir configured to receive a urine sample, wherein the urine sample comprises a first urine sample and a second urine sample (paragraph 0025, aspirating pipette); a diluent reservoir configured to store a diluent (paragraph 0034, buffer unit); a mixing reservoir configured for receiving and mixing the diluent and the second urine sample to form a first diluted urine sample and a second diluted urine sample (paragraph 0025, reactor mixes the urine sample and diluting solution); a plurality of sample containers for receiving the urine samples (paragraph 0034), wherein the mixing reservoir is connected with the sample reservoir, the diluent reservoir, the creatinine detection reservoir, and the albumin detection reservoir, and the mixing reservoir is configured to mix the second urine sample from the sample reservoir with the diluent and then introduce a mixture of the second urine sample and the 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the method of Nagamatsu, a urine analysis system as taught by Tanaka because it would have been desirable to utilize a urine analysis system that allows for detection of renal diseases at an early stage and since Nagamatsu is generic regarding the structural components necessary for completing the urine analysis measurements.
Regarding claim 9, Nagamatsu in view of Tanaka teaches the method wherein the urine samples are provided to conduct a plurality of tests on the sample. Although the reference does not specifically teach the method wherein the step of distributing the urine sample into the first urine sample and the second urine sample comprises: distributing 33% to 80% of the urine sample by volume as the first urine sample; and distributing 20% to 67% of the urine sample by volume as the second urine sample, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA M GIERE/Primary Examiner, Art Unit 1641